Case 4:17-cv-00594-JED-FHM Document 39 Filed in USDC ND/OK on 11/29/18 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

  SHERRY J. SIMPSON,                           )
                                               )
                         Plaintiff,            )
                                               )
  v.                                           )      Case No. 4:17-cv-00594-JED-FHM
                                               )
  COBB-VANTRESS, INC., et al.                  )
                                               )
                         Defendants.           )

                               JOINT STIPULATION OF DISMISSAL

         Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Sherry Simpson and

  Defendants Cobb Van-Tress and Sherry Burger hereby stipulate and agree that the above-entitled

  action is hereby dismissed with prejudice in its entirety, with each party to bear her, or its own

  costs and attorneys’ fees.

                                       Respectfully submitted,

   /s/ J. Randall Coffey                            /s/ Brendan M. McHugh____ ___________
   J. Randall Coffey                                Brendan M. McHugh
   FISHER & PHILLIPS LLP                            Brendan M. McHugh Law Offices
   4900 Main Street, Suite 650                      104 S. Missouri Avenue, Suite 204
   Kansas City, MO 64112                            Claremore, OK 74017
   Phone: (816) 842.8770                            Phone: (918) 608.0111
   Facsimile: (816) 842.8767                        Facsimile: (918) 803.4910
   Email: rcoffey@fisherphillips.com                Email: brendan@lawinok.com
                                                    Email: bmcq1990@gmail.com
   ATTORNEYS FOR DEFENDANTS
   COBB-VANTRESS, INC. AND                          Dana Jim
   SHERRY BURGER                                    Brendan M. McHugh Law Offices
                                                    PO Box 1011
                                                    Vinita, OK 74301
                                                    Phone: (918) 457.6626
                                                    Facsimile: (918) 517.3431
                                                    Email: danajimlaw@gmail.com

                                                    ATTORNEY FOR PLAINTIFF
                                                    SHERRY J. SIMPSON
Case 4:17-cv-00594-JED-FHM Document 39 Filed in USDC ND/OK on 11/29/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of November, 2018, the above and foregoing document
  was filed with the Court’s electronic file system, which provided electronic notice to:

             Brendan M. McHugh
             Brendan M. McHugh Law Offices
             104 S. Missouri Avenue, Suite 204
             Claremore, OK 74017
             Phone: (918) 608.0111
             Facsimile: (918) 803.4910
             Email: brendan@lawinok.com
             Email: bmcq1990@gmail.com

             Dana Jim
             Brendan M. McHugh Law Offices
             PO Box 1011
             Vinita, OK 74301
             Phone: (918) 457.6626
             Facsimile: (918) 517.3431
             Email: danajimlaw@gmail.com

             ATTORNEY FOR PLAINTIFF
             SHERRY J. SIMPSON


                                               /s/ J. Randall Coffey
                                               Attorney for Defendants




                                                  2
